Adams, J.:
This action was brought under section 1.902 of the Code of Civil Procedure to recover damages for a wrongful act committed by the defendant which, as it is alleged, caused the death of the plaintiff’s daughter, Ellen Hughes.
The gravamen of the complaint is apparently negligence, although its allegations, are doubtless sufficient to sustain an action based upon the existence of a nuisance. But be .this as it may, the act complained of was certainly wrongful,-and, therefore, its further classification is perhaps of minor consequence, the serious question to be considered being whether its commission furnishes a cause of action in favor of the plaintiff.
In characterizing this act as “ wrongful,” it certainly cannot be charged that a stronger term has been employed than the facts will justify. For it is virtually conceded that the defendant caused a considerable portion of the sewage of the city to be conducted into a sewer which was not designed, and confessedly was inadequate, for that purpose.
That this sewer passed through the .premises of the plaintiff, with whom the decedent resided, and that more or less of its contents found their way into the cellar of her house, is not disputed. And so apparent was it that this condition of affairs was detrimental 'to the health and comfort, of the .community that the defendant’s board of health denounced it as a nuisance and called upon the common council of the city to abate, the same, but this latter body, while recognizing the fact, that a nuisance existed, made little or no effort to remedy the evil complained of. In the meantime the decedent fell sick and died, and the evidence tended to establish the fact that her death was directly attributable to the unsanitary condition of the dwelling wherein she resided, which was doubtless caused by the noisome stench and effluvium arising from the sewage which had been almost constantly deposited in the cellar.
Thus it will be seen that the defendant, through the officials charged with the administration of its municipal affairs, was not only guilty of the most flagrant omission of a duty which it owed to the decedent in common with other residents of the city, but that it likewise committed an act which was positively and affirmatively “ wrongful ” in its nature ; and, consequently, if, as for the purposes *315of this review we must assume is the case, the decedent’s death maybe chargeable to that wrong, we do not see why the plaintiff has not brought herself within the strict letter of the statute, which provides that: “ The executor or administrator of a decedent, who has left him or her surviving a husband, wife or next of kin, may maintain an action to recover damages for a wrongful act, neglect or default, by which the decedent’s death was caused, against a natural person, who, or a corporation which, would have been liable to an action in favor of the decedent, by reason thereof, if death had not ensued. * ■' * * ” (Code Civ. Proc. § 1902.)
The language of this section is broad and comprehensive, and it would seem to provide a remedy in any and every case where the death of one person is attributable to the wrongful act of another, provided the wrongdoer would have been liable for the same act if the death of the injured party had not ensued. In order, therefore, to test the plaintiff’s right to maintain this action, it is only necessary to determine whether the defendant would have been liable in an action brought by the decedent if she had not died, but had only been injured in her health.
If the defendant had wrongfully permitted an obstruction, to exist in one of its public streets, in-’Consequence of which the decedent had received a personal injury, without fault on her' part, no one would question its liability for the wrongful act which caused such injury. (Clifford v. Dam, 81 N. Y. 52.)
Again, if the decedent had been made sick by reason of unwholesome food which had been knowingly furnished her by- a dealer ; or if she had contracted some loathsome disease in consequence of her coming into contact with infected clothing which had been willfully or negligently placed in her mother’s house, will it be. contended that she might not, independent of any statute upon the subject, have maintained an action therefor against the guilty party ?
The facts of this case are somewhat exceptional in their character, and, so far as we have been able to discover, there is no reported case which is in all respects analogous to it; but there are many which, it seems to us, are quite similar in principle, and it will possibly aid us in arriving at a correct solution of this most interesting question to advert to a few of them.
In the case of The King v. Dewsnap (16 East, 196), which was *316an indictment for maintaining a steam engine, with a furnace for burning coal, whereby the air was charged, with smoke and noxious smells to the serious annoyance of the inhabitants, the question arose upon a motion to set aside a rule for a taxation of costs in • favor of the parties aggrieved, as to whether the nuisance complained of, being public in its nature, any one individual could be said to be specially aggrieved thereby; and in disposing of the same Lord Ellenborough makes use of this most forcible language: “ I did not expect that it would have been disputed at this day, that though a nuisance may be public, yet that there may be a special grievance arising out of the common cause of in jury, which presses more upon particular individuals than upon others not immediately within the influence of it. In the case of stopping a coininon highway, which may affect all the subjects, yet, if a particular person sustains a special injury from it, he has an action. This must necessarily be a special grievance to those who live within the direct influence of the nuisance, and are, therefore, parties grieved within the. statute.”
In another early English case (Soltau v. De Held, 9 Eng. L. & Eq. 104) the right of an individual to maintain an action for private damages resulting from a nuisance which might be regarded as public in its nature, was fully considered, and, in reviewing the authorities upon-the subject, it was held by Kindersley, V. C., that where one suffers special or personal damage from a public nuisance, whether by noise or smoke, noxious vapors or noisome smells, or from-any other cause, he may maintain an action therefor, even if many others have sustained a similar injury.
In Lansing v. Smith (4 Wend. 9) Chancellor Walworth stated' the rule to be that every individual who suffers actual damage, whether direct or consequential, from a common nuisance, may maintain an action for his own particular injury, although there may be ' ■many others equally damnified.
In a more recent case, which was decided by the Court of Appeals of this State,, and which was an action for damages occasioned to the plaintiff by reason of the noxious smells emitted from the defendant’s tannery, the rule applicable to cases of this character was stated to be that one who erects and maintains a nuisance which is common to the entire community is, nevertheless, liable to one who has sustained damages peculiar to himself.. And it was added: “No mat*317ter how numerous the persons may be who have sustained this peculiar damage, each is entitled to compensation for his injury.” (Francis v. Schoellkopf, 53 N. Y. 152.) These cases, and many others of like tenor which might be cited, seem to recognize a rule which, if applied to the facts of this case, would have established a cause of action in favor of the decedent, “ if death had not ensued ” as a result of the injury which she received by reason of the wrongful act of the defendant, and this rule, to quote the language of a text writer upon the subject, may be thus stated : “ It is now well settled in the courts of this country and England that actions may be sustained for private damages resulting to individuals from public nuisances of smoke, vapors, noxious smells, noise or other cause, where, by reason of residence or ownership of property withim, the sphere of the nuisance, they are subjected to a greater damage than the rest of the public.” (Wood Nuis. [1st ed.] § 540.)
But without multiplying authorities which bear more or less directly upon this question, it is made quite plain, as we think, by those already cited, that if the decedent had suffered in health only, in consequence of the wrongful act of the defendant which caused her death, she would not have been remediless for the injury done her, and if this be so, it is equally clear that the test which we have attempted to apply fully establishes the plaintiff’s right of action for the same wrong.
In this connection, however, it is proper to state that our attention has been directed to the recent case of Kavanagh v. Barber (131 N. Y. 211), and it is urged that, within the authority of that case, the plaintiff has no right of action, because her daughter had no legal estate or interest in the premises upon which the nuisance existed.
This contention would undoubtedly find, ample support in the case cited were this an injury to the freehold or one incidental .to the decedent because of her relation to the premises in question. But, as has been shown, her injury was physical in its nature; in other words, it was not merely incidental, but direct and personal, and we do not so construe the authority cited as to make it conflict at all .with the rule which we have been considering and which we think should be adopted in this case.
It is undoubtedly a fact, as will be discovered by reference to the *318case as first reported (59 Hun, 60), that the plaintiff therein sought to recover damage for his personal annoyance and discomfort, as' well as for an injury to the realty owned by his wife. And it seems that the trial judge instructed the jury that if they found that the vapors arising from the manufactory of the defendant constituted a nuisance, the plaintiff was entitled to recover to the extent of the damages sustained by him in the diminished enjoyment of the premises occupied. This was practically the only damage he had "sustained, and it is hardly necessary to suggest that it was common and- incidental in its character, and not direct and physical, as in the present case. Moreover, the judgment in the case cited adjudged that the plaintiff could maintain an action for the interference, by the defendant, with his enjoyment of his wife’s premises. ■ And this, together with the erroneous instructions to the jury to which reference has just been made,- were deemed sufficient to require a-reversal of the judgment appealed from.
The distinction between the two eases, as we view them, arises from the fact that in the one the plaintiff was permitted to recover for his diminished enjoyment of premises which he neither owned nor had any legal interest in, while in the other the injury complained of was as direct and personal as it would have been had the decedent fallen upon a defective sidewalk and fractured a limb.
The law of the State assumes, and always has assumed, to furnish means of redress for the violation of private rights. The plaintiff’s intestate was certainly entitled to reside in the family of her mother without ■ fear. of injury to her person, property or health by the wrongful act of the defendant, and it would be a travesty of justice to say that, having suffered an invasion of her rights in the last of these particulars, no adequate remedy was at her command, because she did not own the premises upon which she resided.
Entertaining these views, we necessarily conclude that the plaintiff’s motion should be granted and a new trial ordered.
All concurred, except Habdib, P. J., dissenting.